Order entered December 18, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01156-CV

                                 PETER BEASLEY, Appellant

                                                 V.

                        SEABRUM RICHARDSON, ET AL., Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-13433

                                             ORDER
       In an order dated November 17, 2015, the Court granted appellant’s motion for an
extension of time to file an agreed bill of exceptions. We ordered Felicia Pitre, Dallas County
Clerk, to file a supplemental clerk’s record containing a signed and filed copy of the agreed bill
of exceptions.    On November 24, 2015, the Court received a supplemental clerk’s record
containing an unsigned copy of the agreed bill of exceptions. The trial court signed the agreed
bill of exceptions on December 8, 2015.          Accordingly, we ORDER Ms. Pitre to file, by
DECEMBER 29, 2015, a supplemental clerk’s record containing the agreed bill of exceptions
signed by the trial court on December 8, 2015.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Ms. Pitre and all parties.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE